     Case 20-00322       Doc 18      Filed 10/21/20 Entered 10/21/20 15:24:57               Desc Main
                                       Document     Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In re:                                                          )
                                                                )    Case No. 16-23482
LAWRENCE T. MASICLAT                                            )    Chapter 13
MYLENE MASICLAT                                                 )
                                        Debtors,                )    Adversary No. 20-00322
                                                                )
                                                                )
LAWRENCE T. MASICLAT                                            )
MYLENE MASICLAT                                                 )
                                        Plaintiffs,             )
v.                                                              )
                                                                )
PERITUS PORTFOLIO SERVICES II,                                  )
LLC/WOLLEMI ACQUISITIONS, LLC                                   )
                        Defendant.                              )

                                         NOTICE OF MOTION
TO:
          Mohammed O Badwan                               Lawrence T. Masiclat
          Sulaiman Law Group, LTD                         Mylene Masiclat
          2500 S. Highland Ave., Suite 200                5721 Caribou Ln.
          Lombard, IL 60148                               Hoffman Estates, IL 60192
          BY ELECTRONIC TRANSMISSION                      BY REGULAR MAIL


         PLEASE TAKE NOTICE that on the 28th October, 2020, at 11:00 AM, or as soon thereafter as
Counsel may be heard, I will appear Telephonically before the Honorable Jack Schmetterer, or any judge
sitting his place, and present the Second Motion for Extension of time to File Answer, a copy of which is
attached.

This motion will be presented and heard telephonically using AT&T Teleconference. No personal
appearance in court is necessary or permitted. To appear and be heard telephonically on the motion,
you must call in to the hearing using the following information – Toll Free Number: 1-877-336-1839;
Access Code: 3900709.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
the motion in advance without a hearing.




                                                      1
   Case 20-00322         Doc 18      Filed 10/21/20 Entered 10/21/20 15:24:57               Desc Main
                                       Document     Page 2 of 4




                                          PROOF OF SERVICE

        I, the undersigned attorney, certify that I have served a copy of this Notice along with the attached
Motion Extension of Time to File Answer attached, upon the below-named persons via ECF and as to the
debtor by causing the same to be mailed in a property addressed envelope, postage prepaid, from 7700
Forsyth Blvd., Ste. 1800, St. Louis, Missouri 63105 before the hour of 5:00 p.m. on the 21st day of October,
2020.

          Mohammed O Badwan                              Lawrence T. Masiclat
          Sulaiman Law Group, LTD                        Mylene Masiclat
          2500 S. Highland Ave., Suite 200               5721 Caribou Ln.
          Lombard, IL 60148                              Hoffman Estates, IL 60192
          BY ELECTRONIC TRANSMISSION                     BY REGULAR MAIL



                                            Respectfully submitted,
                                            ARMSTRONG TEASDALE LLP

                                            /s/ Melinda J. Maune
                                            Melinda J. Maune, #49797MO, IL ARDC# 9078537
                                            Amy Tucker Ryan, #6244881
                                            7700 Forsyth Blvd., Ste. 1800
                                            St. Louis, Missouri 63105
                                            Telephone: (314) 621-5070
                                            Fax: (314) 621-5065
                                            mmaune@atllp.com
                                            ATTORNEYS FOR MOVANT




                                                    2
     Case 20-00322      Doc 18     Filed 10/21/20 Entered 10/21/20 15:24:57           Desc Main
                                     Document     Page 3 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In re:                                                      )
                                                            )    Case No. 16-23482
LAWRENCE T. MASICLAT                                        )    Chapter 13
MYLENE MASICLAT                                             )
                                      Debtors,              )    Adversary No. 20-00322
                                                            )
                                                            )
LAWRENCE T. MASICLAT                                        )
MYLENE MASICLAT                                             )
                                      Plaintiffs,           )
v.                                                          )
                                                            )
PERITUS PORTFOLIO SERVICES II,                              )
LLC/WOLLEMI ACQUISITIONS, LLC                               )
                        Defendant.                          )

              SECOND MOTION FOR EXTENSION OF TIME TO FILE ANSWER

         COMES NOW Peritus Portfolio Services II, LLC/Wollemi Acquisitions, LLC
("Defendant"), by and through counsel, and for its Second Motion for Extension of Time states as
follows:
         1.     On or about August 17, 2020, Debtors filed an Adversary Complaint naming Peritus
Portfolio Services II, LLC/Wollemi Acquisitions, LLC as a Defendant.
         2.     On August 25, 2020, the Court established an Answer deadline of September 24,
2020.
         3.     On September 30, 2020, the court granted Defendant an extension of time to Answer
and extended the Answer deadline to October 22, 2020.
         4.     Counsel for Defendant requests an additional extension of (14) days to
file its Answer. Defendant request that it be given to November 5, 2020 to file its Answer.
         5.     Defendant’s request is made in good faith and is not meant to hinder or delay these
proceedings.
         6.     The undersigned Counsel has been in continuous communication with the Plaintiff’s
Counsel regarding resolution of the Complaint and has reached terms of a settlement. The additional
time is requested to complete the settlement agreement.



                                                    3
   Case 20-00322        Doc 18     Filed 10/21/20 Entered 10/21/20 15:24:57         Desc Main
                                     Document     Page 4 of 4




       WHEREFORE, Defendant respectfully requests that this Court grant it an extension of
time, to and including November 5, 2020 to file its Answer to the Adversary Complaint and for
such other and further relief as is just and appropriate under the circumstances.
                                          Respectfully submitted,
                                          ARMSTRONG TEASDALE LLP

                                          /s/ Melinda J. Maune
                                          Melinda J. Maune, #49797MO, IL ARDC# 9078537
                                          Amy Tucker Ryan, #6244881
                                          7700 Forsyth Blvd., Ste. 1800
                                          St. Louis, Missouri 63105
                                          Telephone: (314) 621-5070
                                          Fax: (314) 621-5065
                                          mmaune@atllp.com
                                          ATTORNEYS FOR DEFENDANT




                                                 4
